El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
Los gastos de hospitalización privada, en una casa particular, prescrita por un facultativo de enfermedades mentales en casos de neurosis, no pueden deducirse del ingreso del con-tribuyente en virtud de la autoridad de la sec. 16 (a) (11) de *654nuestra Ley de Contribuciones sobre Ingresos de 1924, según quedó adicionada dicha sección por la Ley núm. 136 de 9 de mayo de 1945 que dispone: “Sección 16(a) (11). — Se admi-tirá también como-deducción un cincuenta (50) por ciento del valor de lo pagado en Puerto Rico por servicios profesionales prestados por médicos, dentistas u hospitales, así como a la Asociación de Servicios Médicos siempre que el contribuyente exprese el nombre y dirección de la persona o personas a quie-nes por tales servicios se haya pagado, y siempre que dichos profesionales residan en Puerto Rico y los hospitales radiquen en esta Isla.”
Nuestra Ley en este sentido es menos amplia que la Ley federal sobre el particular, que incluye: “cualquiera can-tidad pagada por el diagnóstico, cura, alivio, tratamiento o prevención de enfermedades o para el propósito de estimular cualquiera unidad anatómica (structure) o función del cuerpo humano”: see. 127 por adición de la Ley Pública núm. 753 de 21 de octubre de 1942 — 56 U. S. Statutes at Large 825; 26 U.S.C.A. 18, sec. 23 (1948) ; para enmiendas poste-riores véase 26 U.S.C.A. 805-806, see. 213 (1955) ; J. K. Lasser — Handbook of Tax Techniques 1080 et seq.; 2 Federal Taxes (1955) (Prentice Hall) ; en cuanto al reglamento federal para la aplicación de la Ley, véase Code of Federal Regulations, tit. 26, pág. 456, secs. 39.23 (v) (x) y 39.23 x-1, ed. de la United States Government Printing Office de 1954). La Legislatura de Puerto Rico tuvo otra oportunidad cuando aprobó la nueva Ley de Contribuciones sobre Ingresos de 1954 de haber formulado un criterio distinto en cuanto a cualquiera deducción por concepto de hospitalización privada y no lo hizo, see. 23, inciso (s) (2) (ce) a la página 30 de la edición del Departamento de Hacienda de 1954. Siendo esto así, no te-*655nemos más remedio que concluir que en cuanto a los gastos de hospitalización, prevalece el criterio tradicional que sólo serán deducihles aquellos gastos pagados a los hospitales y estable-cimientos dedicados ordinariamente a la recepción general de-pacientes.

Debe confirmarse la sentencia apelada.